OPINION
DAVIS, Commissioner.
Appeal is taken from a conviction of burglary with intent to commit theft. After the enhancement portion of the indictment had been dismissed on motion of the State, appellant entered a plea of guilty before the court and punishment was assessed at ten years.
Appellant’s court-appointed attorney has filed a brief in which he concludes the present appeal is frivolous. Nevertheless, aware of his responsibility to do so, counsel has set out alleged grounds of error that might be considered for reversal in the event this court does not agree with him that the appeal is frivolous. Further, the record reflects that appellant has been served with a copy of appellant’s brief. No pro se brief has been filed. The procedure is in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 and Gainous v. State, Tex.Cr.App., 436 S.W.2d 137.
The record has been reviewed and the alleged grounds of error have been considered, and this court concludes that the appeal is without merit and wholly frivolous.
No motion for rehearing will be filed by the clerk except by leave of this Court upon a showing of good cause.
The judgment is affirmed.
Opinion approved by the Court.